Citation Nr: 1521297	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  12-21 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1963 to April 1967.  He died in December 2010.  In September 2011, the Appellant, as the surviving spouse of the Veteran, was determined to be the proper substitute for the claim pending at the time of his death.

This matter comes to the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at a hearing before the undersigned in March 2015.  A transcript of the proceeding is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a medical opinion should be obtained prior to adjudicating the Appellant's claim.  The medical evidence establishes that the Veteran had a low back condition prior to his death.  The Appellant attributes this condition to an in-service incident, where the Veteran injured his back after falling from a ladder.  Although service treatment records lack any evidence of this in-service injury, the Board finds no reason to doubt the Appellant's credibility.  She testified at the hearing that she and the Veteran were married in 1965 and that while the Veteran was deployed overseas, she received a letter from the Veteran's supervisor telling her that he had injured his back in a fall.  The Appellant's also testified that the Veteran had continuous back pain since service.  At the March 2015 hearing, the Appellant stated that the Veteran sought treatment for his back condition within 6 months of separating from service.  Since the Appellant's lay statements raise the possibility that the Veteran's low back condition may be associated with his military service, VA is required to provide an opinion to determine the likely etiology of the Veteran's condition.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, at the hearing, the Appellant testified that the Veteran was treated for his back several times during service, particularly while he was on leave.  The Appellant indicated that the Veteran was seen at the Johnsville Navy Base, Willow Grove Navy Base, Philadelphia Navy Yard, and at a VA center in Lady Lake, Florida.  Records from these locations have not been associated with the record and it is unclear whether the records are still available.  On remand, attempts should be made to obtain the outstanding treatment records.  

At the hearing, the Appellant's representative indicated he was going to submit lay statements in support of the claim; however, there are no statements associated with the electronic record.  On remand, the Appellant should be afforded the opportunity to submit the statements again. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names, addresses, and approximate dates of treatment for all health care providers that treated the Veteran for his claimed low back condition during his period of service, and thereafter, including any records from the Johnsville Navy Base, Willow Grove Navy Base, Philadelphia Navy Yard, and the VA center in Lady Lake, Florida.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2.  Ask the Appellant to submit copies of any lay statements she intended to submit at the time of the March 2015 hearing.  

3.  After completion of the foregoing, obtain a medical opinion from an appropriate examiner to determine the nature and likely etiology of the Veteran's low back condition.  The claims file and any pertinent records must be made available to the examiner for review. 

Based on the review of the record, the examiner should opine whether it at least as likely as not (50 percent probability or greater) that any low back condition is related to the Veteran's active service.  The examiner should specifically address the Appellant's lay assertions regarding an in-service back injury. 

A complete rationale is requested for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO/AMC should issue a supplemental statement of the case and afford the Appellant and her representative an opportunity to respond.  The case should be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




